Citation Nr: 0005686	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic seizure 
disorder.

2.  Entitlement to service connection for residuals of a 
right wrist injury.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO) which, in pertinent part, denied entitlement to service 
connection for chronic seizure disorder, residuals of a right 
wrist injury and a back disorder.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in June 1998.  The RO received his substantive appeal in 
July 1998; this submission is considered to have been timely 
received pursuant to the strictures of 38 C.F.R. § 20.302(b) 
(1999).  The veteran presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the local VARO in 
December 1998.  The HO confirmed and continued the denial of 
the benefits sought in a June 1999 supplemental statement of 
the case.  The veteran and his spouse thereafter presented 
testimony at a Videoconference hearing conducted by the 
undersigned Member of the Board in November 1999.  A 
transcript of that hearing has been associated with the 
record on appeal.   


REMAND

Decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995) and Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained), as 
well as Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches in cases where the record references other 
known and existing evidence that pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).

During the course of both his December 1998 and May 1999 
personal hearings, the veteran testified that he is receiving 
Social Security Disability Benefits.

Records pertaining to the award of such benefits by the 
Social Security Administration (SSA), if any, have not been 
associated with the record certified for appellate review.  
Such records may be of significant probative value in 
determining whether the appellant's claims for service 
connection are, in fact, well grounded.  As the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held in Lind v. Principi, 3 Vet. 
App. 493, 494 (1992), that the duty to assist requires the VA 
to attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such.  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the veteran disability benefits.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The RO should request the Social 
Security Administration to furnish a copy 
of the administrative decision granting 
the appellant disability benefits, if 
any, as well as copies of the medical 
examination reports and treatment records 
reviewed by that agency in granting the 
appellant such benefits.  Efforts to 
obtain these records must be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for chronic seizure disorder, residuals 
of a right wrist injury and a back 
disorder, with special attention being 
made to the additional evidence submitted 
or obtained on his behalf.

3.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


